 


109 HR 1682 IH: SSI Modernization Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1682 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Cardin (for himself, Mr. Rangel, Mr. McDermott, Mr. Stark, Mr. Levin, and Mr. Emanuel) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To update the supplemental security income program, and to increase incentives for working, saving, and pursuing an education. 
 
 
1.Short titleThis Act may be cited as the SSI Modernization Act of 2005. 
2.General income exclusion 
(a)IncreaseSection 1612(b)(2)(A) of the Social Security Act (42 U.S.C. 1382a(b)(2)(A)) is amended by striking $240 and inserting $480 (or, if greater, the amount determined under section 1617). 
(b)Cost-of-living adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is amended— 
(1)in subsection (a)(1), by inserting subsection (b)(2)(A) of section 1612, after section 1611,; and 
(2)in subsection (b), by striking section 1611 and inserting sections 1611 and 1612. 
3.Earned income exclusion 
(a)IncreaseSection 1612(b)(4) of the Social Security Act (42 U.S.C. 1382a(b)(4)) is amended by striking $780 each place it appears and inserting $1,560 (or, if greater, the amount determined under section 1617). 
(b)Cost-of-living adjustmentSection 1617(a)(1) of such Act (42 U.S.C. 1382f), as amended by section 2(b)(1) of this Act, is amended by striking subsection (b)(2)(A) and inserting subsections (b)(2)(A), (b)(4)(A), (b)(4)(B), and (b)(4)(C). 
4.Resource limits 
(a)IncreaseSection 1611(a)(3) of the Social Security Act (42 U.S.C. 1382(a)(3)) is amended— 
(1)in subparagraph (A)— 
(A)by striking and the last place it appears; and 
(B)by inserting , and to $4,500 on January 1, 2006 before the period; and 
(2)in subparagraph (B)— 
(A)by striking and the last place it appears; and 
(B)by inserting , and to $3,000 on January 1, 2006 before the period. 
(b)Cost-of-living adjustmentSection 1617(a)(1) of such Act (42 U.S.C. 1382f), as amended by sections 2(b)(1) and 3(b) of this Act, is amended by inserting (b)(3)(A), (b)(3)(B), after (b)(2)(A),. 
5.Redeterminations for secondary school students turning 18Section 1614(a) of the Social Security Act (42 U.S.C. 23 1382c(a)) is amended by adding at the end the following: 
 
(5)If, as of the date an individual attains 18 years of age, the individual is regularly attending (as defined in regulations) a secondary school or a local school system is maintaining responsibility for the individual through an individualized education plan, the individual shall not be considered to have attained 18 years of age for purposes of paragraphs (3) and (4) until the earlier of— 
(A)the earliest subsequent date the individual ceases to be regularly attending a secondary school or participating in such a plan; or 
(B)the date the individual attains 21 years of age.. 
6.Effective dateThe amendments made by this Act shall take effect on January 1, 2006. 
 
